Name: Commission Regulation (EEC) No 2572/90 of 5 September 1990 setting the amount of the payment on account of the cost of disposal of certain distillation products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 243/18 Official journal of the European Communities 6. 9 . 90 COMMISSION REGULATION (EEC) No 2572/90 of 5 September 1990 setting the amount of the payment on account of the cost of disposal of certain distillation products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1325/90 (2), and in particular Article 37 (2) thereof, Whereas, as regards alcohol from distillation as referred to in Articles 35 and 36 of Regulation (EEC) No 822/87, the European Agricultural Guidance and Guarantee Fund (EAGGF) is to bear only the costs arising from its disposal ; whereas the amount of the payment on account of the cost of disposal of the products must be fixed having regard to depreciation in way similar to that by which alcohol from distillation as referred to in Article 39 of that Regulation is depreciated ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee, HAS ADOPTED THIS REGULATION : Article 1 The amount of the payment on account of the cost of disposal of the products of distillation under Articles 35 and 36 of Regulation (EEC) No 822/87 shall be deter ­ mined by application of a coefficient to the value of purchases made by intervention agencies. For the 1991 financial year this coefficient shall be 0,7. Article 2 The expenditure amounts determined in this way shall be notified to the Commission under the declaration es ­ tablished pursuant to Regulation (EEC) No 2776/88 of the Commission (3). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable from 1 October 1 990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 September 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 27. 3 . 1987, p. I. (J) OJ No L 132, 23. 5 . 1990, p. 19 . (J) OJ No L 249, 8 . 9 . 1988, p. 9 .